              Case 3:20-cr-00437-WQH Document 1 Filed 02/06/20 PageID.1 Page 1 of 2




     1

     2

     3

     4                                   UNITED STATES DISTRICT COURT ---

 5                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                         !

 6                                         January 2019 Grand Jury

 7       UNITED STATES OF AMERICA,                           Case No.          20CR-43 7W
 8                         Plaintiff,
                                                             l ti   Q   l;; f I !i .§ !':! I
 9               v.                                          Title
                                                                          !
                                                                        8, U.S.C., Sec.
                                                                                   1326(a)
                                                             and (b) - Attempted Reentry of
10       FRANCIA ELENA TABARES-SALINAS,                      Removed Alien
11                         Defendant.

12

13
                The grand jury, ·charges:
14
                On    or    about   December   9,    2019,     within        the   Southern      District   of
15
         California, defendant FRANCIA ELENA TABARES-SALINAS, an alien, knowingly
16
         and intentionally attempted to enter the United States of America with
17
         the purpose, i.e., conscious desire, to enter the United States without
18
         the express consent of the Attorney General of the United States and
19
         his/her      designated        successor,    the     Secretary         of    the      Department   of
20
         Homeland- -Secu-rity,      after -having been previously-·excluded,                    depurted and
21
         removed from the United States,              and not having obtained said express
22
         consent to reapply for admission thereto; and committed an overt act to
23
         wit, crossing the border from Mexico into the United States,                             that was a
24
         substantial        step toward committing the              offense,         all   in violation     of
25
         Title 8, United States Code, Section 1326(a) and (b).
26
         II
27

28       II


         NJH:cms:San Diego:2/6/20
                Case 3:20-cr-00437-WQH Document 1 Filed 02/06/20 PageID.2 Page 2 of 2


'i


      1           It is further alleged that defendant FRANCIA ELENA TABARES-SALINAS

      2   was removed from the United States subsequent to November 17, 2009.

      3           DATED: February 5, 2020.

      4                                                   A TRUE BILL:

      5

      6

      7   ROBERTS. BREWER, JR.
          United States Attorney
      8

      9
          By:
     10           NICHOLAS J.
                  Assistant U.S. Attorney
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                    2
